In an action brought to compel the determination of a claim to real property, pursuant to sections 500-512 of the Real Property Law, judgment modified by adding to each of the first three decretal paragraphs thereof, after the words “ number 335,” “ without right ” and “ without right ” respectively, the following statement: “ except those portions of Allotment No. 8 embraced within the two separate condemnation proceedings mentioned in defendant’s proposed Finding No. 20.” As so modified, the judgment is affirmed, with costs to respondent. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. No opinion. Young, Adel and Taylor, JJ., concur; Lazansky, P. J., and Johnston, J., dissent and vote to reverse on the ground that the plaintiff has failed to establish ownership in the land under water beyond the fill. Settle order on notice.